     Fill in this information to identify the case:


     Debtor 1              Robin Colette Inman


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:     Western District of Washington
                                                                                     (State)
     Case Number:          13-47844-BDL




Form 4100N
Notice of Final Cure Payment                                                                                                               10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                                 Court claim no. (if known):
 Name of creditor:                   NATIONSTAR MORTGAGE LLC                                                     6

 Last 4 digits of any number you use to identify the debtor's account                            6   6   0   6

 Property Address:                                4303 57th St Ct E
                                                  Tacoma, WA 98443




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                               Amount

 a. Allowed prepetition arrearage:                                                                                       (a)   $    29,413.40

     b. Prepetition arrearage paid by the trustee :                                                                      (b)   $    29,413.40

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):                  (c)   $         750.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                   (d)   $         750.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                                  (e)   $             -0-

 f.       Postpetition arrearage paid by the trustee :                                                                 + (f)   $             -0-

     g. Total. Add lines b, d, and f.                                                                                    (g)   $    30,163.40


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                      $        1,867.56
         The next postpetition payment is due on                  01 / 01 / 2019
                                                                  MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                         Notice of Final Cure Payment                                             page 1

             Case 13-47844-BDL                        Doc 28         Filed 11/28/18            Ent. 11/28/18 11:36:37          Pg. 1 of 5
Debtor 1      Robin Colette Inman                                             Case number   (if known)   13-47844-BDL
              Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




               û/s/ Michael G. Malaier
                     Signature
                                                                                  Date   11/28/2018


 Trustee             Michael G. Malaier

 Address             1551 Broadway, Suite 600
                     Tacoma, WA 98402



 Contact phone       (253) 572-6600                               Email




Form 4100N                                         Notice of Final Cure Payment                                                      page 2

           Case 13-47844-BDL              Doc 28    Filed 11/28/18        Ent. 11/28/18 11:36:37                        Pg. 2 of 5
Debtor 1      Robin Colette Inman                                         Case number   (if known)   13-47844-BDL
              Name




History Of Payments
Part 2 - B
Claim ID Name                   Creditor Type                Date         Check #   Posting Description                  Amount
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/30/2014   0460062   Principal Amount Disbursed To Creditor168.65
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       05/30/2014   0462635   Principal Amount Disbursed To Creditor158.12
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       06/30/2014   0465251   Principal Amount Disbursed To Creditor304.59
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       07/31/2014   0467734   Principal Amount Disbursed To Creditor234.00
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       08/29/2014   0470210   Principal Amount Disbursed To Creditor243.31
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       09/30/2014   0472702   Principal Amount Disbursed To Creditor245.90
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       10/31/2014   0475183   Principal Amount Disbursed To Creditor246.58
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       11/26/2014   0477532   Principal Amount Disbursed To Creditor246.73
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       12/31/2014   0479966   Principal Amount Disbursed To Creditor731.12
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       01/30/2015   0482390   Principal Amount Disbursed To Creditor288.44
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       02/27/2015   0484730   Principal Amount Disbursed To Creditor288.43
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       03/31/2015   0487184   Principal Amount Disbursed To Creditor288.10
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/30/2015   0489630   Principal Amount Disbursed To Creditor304.71
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       05/29/2015   0491985   Principal Amount Disbursed To Creditor292.99
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       06/30/2015   0494247   Principal Amount Disbursed To Creditor983.39
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       07/31/2015   0496570   Principal Amount Disbursed To Creditor309.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       08/31/2015   0498836   Principal Amount Disbursed To Creditor309.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       09/30/2015   0504347   Principal Amount Disbursed To Creditor309.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       10/30/2015   0601043   Principal Amount Disbursed To Creditor309.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       11/30/2015   0603116   Principal Amount Disbursed To Creditor309.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       12/31/2015   0605230   Principal Amount Disbursed To Creditor
                                                                                                                        1,000.35
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       01/29/2016   0607318   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       02/29/2016   0609382   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       03/31/2016   0611518   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/04/2016   0611518   Cancel Principal/Updates Principal Owed
                                                                                                                         -320.57
                                                                                                                             & Due
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/04/2016   0612671   Principal Comp. Check/Updates Principal
                                                                                                                          320.57
                                                                                                                              Owed & Du
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/29/2016   0613687   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       05/31/2016   0615748   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       06/30/2016   0617850   Principal Amount Disbursed To Creditor
                                                                                                                        1,000.35
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       07/29/2016   0619886   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       08/31/2016   0621824   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       09/30/2016   0623844   Principal Amount Disbursed To Creditor320.57
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       10/31/2016   0625792   Principal Amount Disbursed To Creditor307.14
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       11/30/2016   0627713   Principal Amount Disbursed To Creditor990.59
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       12/30/2016   0629653   Principal Amount Disbursed To Creditor469.29
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       01/31/2017   0631524   Principal Amount Disbursed To Creditor524.25
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       02/28/2017   0633408   Principal Amount Disbursed To Creditor524.25
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       03/31/2017   0635315   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/28/2017   0637186   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       05/31/2017   0638960   Principal Amount Disbursed To Creditor
                                                                                                                        1,673.09
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       06/30/2017   0640765   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       07/31/2017   0642511   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       08/31/2017   0644220   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       09/29/2017   0645928   Principal Amount Disbursed To Creditor524.26
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       10/31/2017   0647652   Principal Amount Disbursed To Creditor
                                                                                                                        1,655.00
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       11/30/2017   0649298   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       12/29/2017   0650870   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       01/31/2018   0652512   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       02/28/2018   0654108   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       03/30/2018   0655760   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       04/30/2018   0657435   Principal Amount Disbursed To Creditor512.20
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       05/31/2018   0659034   Principal Amount Disbursed To Creditor
                                                                                                                        1,560.84
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       06/29/2018   0660648   Principal Amount Disbursed To Creditor418.04
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       07/31/2018   0662158   Principal Amount Disbursed To Creditor418.04
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       08/31/2018   0663704   Principal Amount Disbursed To Creditor418.04
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       09/28/2018   0665250   Principal Amount Disbursed To Creditor428.90
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       10/31/2018   0666765   Principal Amount Disbursed To Creditor
                                                                                                                        1,562.64
18       NATIONSTAR MORTGAGE LLCFirst Mortgage Arrears       11/28/2018   0667573   Principal (Comp. Check)Does Not Update
                                                                                                                        1,107.91
                                                                                                                              Principal
                                                                                         Total for Part 2 - B:         29,413.40

Part 2 - D
Claim ID Name                   Creditor Type                Date       Check # Posting Description               Amount
22       NATIONSTAR MORTGAGE LLCPost Petition Fees           11/28/2018 0667573 Principal (Comp. Check)Does Not Update
                                                                                                                   750.00
                                                                                                                       Principal

Form 4100N                                   Notice of Final Cure Payment                                                        page 3

           Case 13-47844-BDL        Doc 28    Filed 11/28/18        Ent. 11/28/18 11:36:37                          Pg. 3 of 5
Debtor 1      Robin Colette Inman                                       Case number   (if known)   13-47844-BDL
              Name




History Of Payments
                                                                                           Total for Part 2 - D:               750.00




Form 4100N                                   Notice of Final Cure Payment                                                      page 4

           Case 13-47844-BDL        Doc 28    Filed 11/28/18        Ent. 11/28/18 11:36:37                        Pg. 4 of 5
                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA



In Re:                                            Case No. 13-47844-BDL

ROBIN COLETTE INMAN,                              CERTIFICATE OF MAILING


                                  Debtor.

   I, Jamie Bacon, certify under penalty of perjury under the laws of the United States that on
November 28, 2018, I caused to be mailed via regular mail a true and correct copy of the foregoing
Notice of Final Cure Payment to the following:

   ROBIN COLETTE INMAN                                 NATIONSTAR MORTGAGE LLC
   4303 57TH ST CT E                                   BANKRUPTCY DEPARTMENT
   TACOMA, WA 98443                                    PO BOX 619094
                                                       DALLAS, TX 75261-9741

   NATIONSTAR MORTGAGE LLC                             MCCARTHY HOLTHUS, LLP
   ATTN BANKRUPTCY DEPT                                108 1ST AVENUE SOUTH, STE. 300
   PO BOX 619096                                       SEATTLE, WA 98104
   DALLAS, TX 75261

   The following parties received notice of the Notice of Final Cure Payment via ECF:

   UNITED STATES TRUSTEE
   JOHN A STERBICK ATTY

   Executed at Tacoma, Washington this 28th day of November, 2018.

                                                  /s/ Jamie Bacon
                                                  Jamie Bacon, for
                                                  Michael G. Malaier
                                                  Chapter 13 Standing Trustee
                                                  1551 Broadway, Suite 600
                                                  Tacoma, WA 98402
                                                  (253) 572-6600




CERTIFICATE OF MAILING                                                                               page 1

  Case 13-47844-BDL         Doc 28     Filed 11/28/18      Ent. 11/28/18 11:36:37       Pg. 5 of 5
